 

Exhibit 10.19

 

TheStreet, Inc.

Amended and Restated Non-Employee Director Compensation Policy

 

Approved by the Board of Directors on September 10, 2016

 

Each member of the Board of Directors (the “Board”) of TheStreet, Inc. (the
“Company”) who is a non-employee director of the Company (each such member, a
“Non-Employee Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy (the “Director Compensation Policy”)
for his or her Board service.

 

The Director Compensation Policy will be effective as of January 1, 2017 (the
“Effective Date”). The Director Compensation Policy may be amended at any time
in the sole discretion of the Board or the Compensation Committee of the Board.

 

Cash Compensation

 

Each Non-Employee Director will receive the cash compensation set forth below
for service on the Board. The annual cash compensation amounts will be payable
in equal quarterly installments, in arrears, following the end of each quarter
in which the service occurred (March 31st, June 30th, September 30th, and
December 31st, respectively), pro-rated for each full month of service. All
annual cash fees are vested upon payment.

 

1.Annual Board Service Retainer:

 

a.All Eligible Non-Employee Directors: $30,000

 

b.Non-Executive Chairman: $20,000 (in addition to the $30,000 set forth above)

 

2.Annual Committee Chair Service Retainer (in addition to Annual Board Service
Retainer)

 

a.Chairman of the Audit Committee: $20,000

 

b.Chairman of the Compensation Committee: $15,000

 

c.Chairman of the Nominating and Corporate Governance Committee: $10,000

 

Equity Compensation

 

Equity awards will be granted under the Company’s 2007 Performance Incentive
Plan (the “2007 Plan”) or any successor equity incentive plan. Any stock options
granted under this Director Compensation Policy will be Non-Qualified Stock
Options (as defined in the 2007 Plan), with a term of seven (7) years from the
date of grant and an exercise price per share equal to one hundred percent
(100%) of the fair market value of the underlying shares of Company common stock
(“Shares”) on the date of grant.

 

RSU Grants

 

2017 Partial Year RSU Grants

 

Without any further action of the Board, on January 3, 2017, each Non-employee
Director then serving on the Board will receive a grant of restricted stock
units (“RSUs”) covering the number of Shares equal to (a) (i) $60,000 divided by
(ii) the closing price of the Company’s common stock on the Nasdaq Stock Market
on the date of grant (the “Closing Date Price”) multiplied by (b) 6/12 (the
“2017 Partial Year RSU Grant”). Each Non-Employee Director’s 2017 Partial Year
RSU Grant will vest in full on the date of the annual meeting of the
stockholders of the Company (the “Annual Meeting”) held in calendar year 2017
(the “2017 Annual Meeting”), subject to the Non-Employee Director serving on the
Board through the vesting date.

 

 

 

 

Annual RSU Grants

 

Without any further action of the Board, on the date of each Annual Meeting,
beginning with the 2017 Annual Meeting, each Non-Employee Director then serving
on the Board will receive a grant of RSUs (the “Annual RSU Grant”) covering the
number of Shares equal to (i) $60,000 divided by (ii) the Closing Date Price.
Each Non-Employee Director’s Annual RSU Grant will vest in full on the earlier
of (i) the one-year anniversary of the date of grant and (ii) the date of the
first Annual Meeting following the date of grant (the “Next Annual Meeting”),
subject to the Non-Employee Director serving on the Board through the vesting
date.

 

Pro-Rated RSU Grants

 

Notwithstanding the foregoing, if a Non-Employee Director is elected or
appointed as a Non-Employee Director at any time other than at an Annual
Meeting, without any further action of the Board, the Non-Employee Director will
receive a pro-rated Annual RSU Grant (the “Pro-Rated RSU Grant”) on his or her
election or appointment date covering the number of Shares equal to (a) (i)
$60,000 divided by (ii) the Closing Date Price, multiplied by (b) a fraction,
the numerator of which is the number of whole months remaining from the date of
grant until the next Annual Meeting (the “Pro-Rated Grant Numerator”) and the
denominator of which is 12. Each Pro-Rated RSU Grant granted before the 2017
Annual Meeting will vest in full on the date of the 2017 Annual Meeting. Each
Pro-Rated RSU Grant granted after the 2017 Meeting will vest in full on the
earlier of (i) the one-year anniversary of the date of grant and (ii) the date
of the Next Annual Meeting, subject to the Non-Employee Director serving on the
Board through the vesting date.

 

2017 Partial Year Chairman Grant

 

Without any further action of the Board, on January 3, 2017, in addition to the
2017 Partial Year RSU grant described above, the Non-employee Director then
serving as the Non-Executive Chairman (“Chairman”) will receive a grant of RSUs
covering the number of Shares equal to (a) (i) $40,000 divided by (ii) the
Closing Date Price multiplied by (b) 6/12 (the “2017 Partial Year Chairman
Grant”). The 2017 Partial Year Chairman Grant will vest in full on the date of
the 2017 Annual Meeting, subject to the Non-Employee Director serving as
Chairman through the vesting date.

 

Annual Chairman Grant

 

Without any further action of the Board, on the date of each Annual Meeting,
beginning with the 2017 Annual Meeting, in addition to the Annual RSU Grant
described above, the Non-Employee Director then serving as Chairman will be
granted RSUs (the “Annual Chairman Grant”) covering the number of Shares equal
to (i) $40,000 divided by (ii) the Closing Date Price. The Annual Chairman Grant
will vest in full on the earlier of (i) the one-year anniversary of the date of
grant and (ii) the date of the Next Annual Meeting, subject to the Non-Employee
Director serving as Chairman through the vesting date.

 

Pro-Rated Chairman Grant

 

Notwithstanding the foregoing, if a Non-Employee Director is appointed to be
Chairman at any time other than at an Annual Meeting, without any further action
of the Board, the Non-Employee Director will receive a pro-rated Chairman Grant
(the “Pro-Rated Chairman Grant”) on his or her appointment date (in addition to
the Pro-Rated RSU Grant) covering the number of Shares to (a) (i) $40,000
divided by (ii) the Closing Date Price, multiplied by (b) a fraction, the
numerator of which is the Pro-Rated Grant Numerator and the denominator of which
is 12. Each Pro-Rated Chairman Grant granted before the 2017 Annual Meeting will
vest in full on the date of the 2017 Annual Meeting, subject to the Non-Employee
Director serving as Chairman through the vesting date. Each Pro-Rated Chairman
Grant granted after the 2017 Annual Meeting will vest in full on the earlier of
(i) the one-year anniversary of the date of grant and (ii) the date of the Next
Annual Meeting, subject to the Non-Employee Director serving as Chairman through
the vesting date.

 

 2 

 

 

Option Grants

 

2017 Partial Year Option Grants

 

Without any further action of the Board, on January 3, 2017, each Non-employee
Director then serving on the Company’s Audit Committee, Compensation Committee
and/or Nominating and Corporate Governance Committee (each such committee, a
“Committee”) will be granted, with respect to each such Committee membership, an
option to purchase 5,000 Shares, which represents 6/12 of the standard option
grant of 10,000 Shares for service on a Committee (the “2017 Partial Year Option
Grant”). Each 2017 Partial Year Option Grant will vest in full on the date of
the 2017 Annual Meeting, subject to the Non-Employee Director providing services
as a member of the applicable Committee through the vesting date.

 

Annual Option Grants

 

Without any further action of the Board, on the date of each Annual Meeting,
beginning with the 2017 Annual Meeting, each Non-Employee Director then serving
on the Company’s Audit Committee, Compensation Committee and/or Nominating and
Corporate Governance Committee at the Annual Meeting will be granted with
respect to each such Committee membership, am option to purchase 10,000 Shares
(the “Annual Option Grant”). Each Annual Option Grant will vest in full on the
earlier of (i) the one-year anniversary of the date of grant and (ii) the date
of the Next Annual Meeting, subject to the Non-Employee Director providing
services as a member of the applicable Committee through the vesting date.

 

Pro-Rated Option Grants

 

Notwithstanding the foregoing, in the event that a Non-Employee Director is
appointed as a member of the Company’s Audit Committee, Compensation Committee
and/or Nominating and Corporate Governance Committee at any time other than at
an Annual Meeting, without any further action of the Board, the Non-Employee
Director will be granted on his or her appointment date, a stock option covering
the number of Shares equal to (a) 10,000 multiplied by (b) a fraction, the
numerator of which is the Pro-Rated Grant Numerator and the denominator of which
is 12. Each pro-rated Annual Option Grant granted before the 2017 Annual Meeting
will vest in full on the date of the 2017 Annual Meeting, subject to the
Non-Employee Director providing services as a member of the applicable Committee
through the vesting date. Each pro-rated Annual Option Grant granted after the
2017 Annual Meeting will vest in full on the earlier of (i) the one-year
anniversary of the date of grant and (ii) the date of the Next Annual Meeting,
subject to the Non-Employee Director providing services as a member of the
applicable Committee through the vesting date.

 

Post-Termination Exercise Period

 

Each option granted to a Non-Employee Director shall include a provision that
allows for the option to be exercisable, to the extent vested, for twenty-four
(24) months after the Non-Employee Director ceases to be a Service Provider (as
defined in the 2007 Plan), unless the Non-Employee Director is terminated for
Cause (as defined in the 2007 Plan), in which case the option will immediately
cease to be exercisable upon such termination for Cause.

 

 3 

 

 

Vesting of Stock Awards upon a Termination without Cause

 

If a Non-Employee Director’s service on the Board or, to the extent applicable,
as Chairman or as a member of Committee ceases prior to the vesting date of his
or her stock award(s) for any reason other than Cause (as defined in the 2007
Plan), the Non-Employee Director’s stock award(s) will vest on a pro-rata basis
as described below.

 

Upon Termination of Service as a Non-Employee Director

 

The number of Shares covered by the Non-Employee Director’s 2017 Partial Year
RSU Grant, Annual RSU Grant or Pro-Rated RSU Grant that will vest will be
determined by multiplying the total number of Shares covered by the applicable
stock award by a fraction, the numerator of which is the number of whole months
that the individual served as a Non-Employee Director since the date that the
award was granted, and the denominator of which is the Pro-Rated Grant
Numerator. For example, if a Non-Employee Director first began providing
services as a Non-Employee Director, three months prior to the 2017 Annual
Meeting, and served two months, 2/3 of the RSUs subject to his or her Pro-Rated
RSU Grant will vest.

 

Upon Termination of Service as Chairman

 

The number of Shares covered by the Non-Employee Director’s 2017 Partial Year
Chairman Grant, Annual Chairman Grant or Pro-Rated Chairman Grant that will vest
will be determined by multiplying the total number of Shares covered by the
applicable stock award by a fraction, the numerator of which is the number of
whole months that the Non-Employee Director served as Chairman since the date
that the award was granted, and the denominator of which is the Pro-Rated Grant
Numerator.

 

Upon Termination of Service as a Member of a Committee

 

The number of Shares covered by the Non-Employee Director’s 2017 Partial Year
Option Grant(s), Annual Option Grant(s) or Pro-Rated Option Grant(s) that will
vest will be determined by multiplying the total number of Shares covered by
each stock option by a fraction, the numerator of which is the number of whole
months that the Non-Employee Director served as a member of the applicable
Committee since the date that the stock option was granted, and the denominator
of which is the Pro-Rated Grant Numerator.

 

Vesting of Stock Awards upon a Termination for Cause

 

If the Non-Employee Director’s service on the Board ceases prior to the vesting
date for Cause, the Non-Employee Director’s stock awards shall be forfeited (in
whole or in part, as the Board may determine in its sole discretion). 

 

Vesting of Stock Awards upon a Change in Control

 

Vesting of a Non-Employee Director’s stock awards will automatically accelerate
in full immediately prior to but contingent on the occurrence of a Change of
Control (as defined in the 2007 Plan), subject to the Non-Employee Director
serving on the Board immediately prior to the Change in Control.

 

Expenses

 

The Company will reimburse Non-Employee Director for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings; provided, that the Non-Employee
Director timely submit to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

 4 

